Citation Nr: 0405362	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person or on 
account of being permanently housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from June 28, 1918, to 
January 3, 1919.  He died in April 1969 and is survived by 
his legal widow, the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision.  The 
appellant filed a notice of disagreement in August 2002, the 
RO issued a statement of the case in December 2002, and the 
appellant perfected her appeal in January 2003.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
claimant if further action is required on her part.

REMAND

The appellant claims that she is entitled to special monthly 
pension for a surviving spouse because she is in need of 
regular aid and attendance of another person and is 
essentially housebound due to her disabilities (particularly 
with her eyesight).  

Although the appellant has submitted private medical records 
in support of her claim (including letters from private 
physicians), they do not fully address the necessary criteria 
to determine the issue on appeal.  Moreover, the RO has not 
yet scheduled a VA examination to determine the need for 
regular aid and attendance or housebound status.

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Afford the appellant a VA examination 
by a physician to determine housebound 
status or the need for regular aid and 
attendance.  Furnish the claims folder 
and a copy of this Remand to the examiner 
for review in conjunction with the 
examination.  The examiner should perform 
all necessary tests, and evaluate each of 
the appellant's disabilities, including 
any involving eyesight.  The examiner 
should describe the nature of the 
appellant's disabilities and the effect 
they have on her ability to perform daily 
functions.  The examiner should answer 
each of the following questions:

(a)  Is the appellant able to dress 
or undress herself and keep herself 
ordinarily clean and presentable?

(b)  Does she require frequent 
adjustment of any special prosthetic 
or orthopedic appliances that cannot 
be done without aid?

(c)  Is she unable to feed herself 
through loss of coordination of 
upper extremities or through extreme 
weakness, or unable to attend to the 
wants of nature?

(d)  Does she have incapacity, 
physical or mental, that requires 
care or assistance on a regular 
basis to protect her from hazards or 
dangers incident to her daily 
environment?

(e)  Does she have any disability 
that requires that she remain in 
bed?

(f)  Is she substantially confined 
to her dwelling and the immediate 
premises, and if so, it is 
reasonably certain that the 
disability or disabilities and 
resultant confinement will continue 
throughout her lifetime?

2.  Review the claims file and ensure 
that any remaining notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  If the 
examination report is inadequate for any 
reason or if the examiner fails to answer 
all questions specifically and 
completely, return it for revision. 

3.  Thereafter, re-adjudicate the 
appellant's claim and if it remains 
denied, provide her and her 
representative with a supplemental 
statement of the case.  This should 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority.  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  

